75 N.Y.2d 821 (1990)
The People of the State of New York, Respondent,
v.
Manny Dennis, Appellant.
Court of Appeals of the State of New York.
Argued January 5, 1990.
Decided February 8, 1990.
Steven M. Statsinger and Philip L. Weinstein for appellant.
John J. Santucci, District Attorney (Mark Osnowitz of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Judge ALEXANDER.
Order affirmed for the reasons stated in so much of the memorandum at the Appellate Division as addressed the issue of sufficiency of the evidence to support defendant's conviction of robbery in the second degree (146 AD2d 708).